MAY, Judge,
concurring in result.
While I concur with the majority's result, I would reach that result with a slightly different analysis and, thus, I write separately to explain.
Last year, the United States Supreme Court held:
Police may search a vehicle incident to a recent occupant's arrest only if the ar-restee is within reaching distance of the passenger compartment at the time of the search or it is reasonable to believe the vehicle contains evidence of the offense of arrest. When these justifications are absent, a search of an arres-tee's vehicle will be unreasonable unless police obtain a warrant or show that another exception to the warrant requirement applies.
Arizona v. Gant, - U.S. -, 129 S.Ct. 1710, 1723-24, 173 L.Ed.2d 485 (2009). Gant and his two passengers had been removed from his car, handcuffed, and placed in separate police cars. The Court held concern for officer safety could not justify searching Gant's car because no suspect could have accessed any weapon that might be in his car. Therefore, drugs found in the car had to be suppressed.
While we are dealing here with a traffic stop, rather than an arrest, the fact remains that Washington, like Gant, was removed from his car and handcuffed. Accordingly, Washington's statement there was a gun under his seat simply could not justify a search of his car based on concern for officer safety. See id.
I whole-heartedly concur with the majority's sentiment that "[olfficer safety is of paramount importance." See Op. at 112 (quoting Malone, 882 N.E.2d at 787). However, Gant created a rule that relieves all of us from the burden of determining whether subjective facts (such as cooperation, respectfulness, and furtive movements) create "an articulable basis" that a search is necessary for officer safety. Cf. Malone, 882 N.E.2d at 787. Such determinations cannot be easy for police officers amidst the ever-changing environment of a traffic stop, and I know they are difficult for judges who simply cannot know what was happening "in the moment." Thus, it *114seems to me, the rule articulated in Gant simultaneously increases protection for two important interests: the safety of our police officers and the constitutional rights of our citizens. As we all too frequently must choose between competing interests when deciding eases, I believe we ought to take full advantage of this opportunity.
I would decline to determine whether the State violated Washington's Fourth Amendment rights based on his cooperation, respectfulness, or furtive movement. Nevertheless, like the majority, I would reverse the denial of Washington's motion to suppress, and therefore I concur in result.